DETAILED ACTION
This is an Office action based on application number 16/577,003 filed 20 September 2019, which claims priority to JP2018-179170 filed 25 September 2018. Claims 1-17 are pending.
Amendments to the claims, filed 14 October 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jozuka et al. (WIPO International Publication No. WO 2016/013442 with citations taken from the provided machine translation) (Jozuka) in view of Tanaka et al. (US Patent Application Publication No. US 2016/0017194 A1) (Tanaka).

Regarding instant claim 1, Jozuka discloses a pressure-sensitive adhesive sheet for a portable electronic device, wherein the pressure-sensitive adhesive sheet has a shear adhesive force of 0.5 MPa or more (paragraph [0006]). It is noted that the shear adhesive force of Jozuka includes the shear bonding strength range of 1.8 MPa greater recited by the claim; however, “in the case where claimed ranges ‘overlap or lie prima facie case of obviousness exists.” See MPEP § 2144.05.
	Jozuka further discloses that the pressure-sensitive adhesive layer is a combination of an acrylic polymer and a rubber-based polymer as the base polymer (paragraph [0047]).
	Jozuka further discloses that the pressure-sensitive adhesive composition contains an acrylic oligomer, wherein ratio of acrylic monomer to all the monomer units constituting the acrylic oligomer is more than 50% by weight (paragraph [0071]).
	Jozuka’s disclosure of a mixture of an acrylic polymer including an acrylic oligomer having more than 50% by weight acrylic monomer in combination with an amount of rubber-based polymer is construed to encompass, within its scope, a pressure-sensitive adhesive composition having an acrylic monomer content of 20% by mass or more as required by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05
	Jozuka does not explicitly disclose that the pressure-sensitive adhesive is formed from a natural rubber-based pressure-sensitive, and that the pressure-sensitive adhesive layer includes biomass-derived carbons accounting for more than 50% of its total carbon content.
	However, Tanaka discloses a double-sided pressure-sensitive adhesive tape for fixing an electronic device component comprising a pressure-sensitive adhesive of any type so long as it has a biomass degree of 50% or more (paragraph [0019] because a pressure-sensitive adhesive having such a high biomass is environmentally compatible prima facie case of obviousness exists.” See MPEP § 2144.05.
	Tanaka further discloses that the pressure-sensitive adhesive includes any various adhesives including acrylic pressure-sensitive adhesives and natural rubber (paragraph [0022]), wherein natural rubber is preferred because it is a plant-derived raw material and the use of it can increase the biomass degree (paragraph [0039]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill, having the teachings of the prior art before him or her, to use the natural rubber of Tanaka to control the biomass degree when forming the acrylic- and rubber-containing pressure-sensitive adhesive of Jozuka. The motivation for doing so would have been that such a natural rubber is recognized in the art for the formation of a pressure-sensitive adhesive for electronic device applications; furthermore, such a natural rubber increases the biomass degree of the adhesive composition, which renders said composition environmentally compatible or friendly to the global environment.
	While there is no disclosure in the prior art combination that the shear bonding strength is measured by the process recited in the claim, absent evidence of criticality regarding how the shear bonding strength is measured and given that the shear adhesive force of the prior art combination overlaps the range presently claimed, it is the Examiner's position that the prior art combination meets the requirement of the instant claim.


Regarding instant claim 2, Jozuka further discloses that the pressure-sensitive adhesive layer comprises a tackifier selected from unmodified rosins such as gum rosin,  wood rosin, and tall oil rosin (paragraphs [0083-0084]), which are necessarily tackifiers derived from plants.

Regarding instant claim 3, Jozuka further discloses that the pressure-sensitive adhesive contains a crosslinking agent (paragraph [0101]). Jozuka is silent with regard to a sulfur component necessary for the crosslinking agent to perform its intended use; therefore, the scope of Jozuka is construed to encompass those crosslinking agents that are sulfur-free.

Regarding instant claim 4, Jozuka further discloses that the pressure-sensitive adhesive composition may contain various conventionally known fillers, and that the amount of such fillers is not particularly limited, and an appropriate amount maybe be added based on the purpose of the addition and common general technical knowledge.
	It is noted that Jozuka does not explicitly disclose a specific amount of filler; however, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or In re Boesch, 205 USPQ 215 (CCPA 1980). See MPEP § 2144.05(II).

Regarding instant claim 5, Jozuka further discloses that the thickness of the pressure-sensitive adhesive layer is preferably 15 to 80 µm (paragraph [0106]).

Regarding instant claim 7, Jozuka further discloses that the pressure-sensitive adhesive sheet is a double-sided pressure-sensitive adhesive sheet (paragraph [0009]).

Regarding instant claim 8, Jozuka does not explicitly disclose the biomass content of the entire pressure-sensitive adhesive sheet.
	However, Tanaka discloses the double-sided pressure-sensitive adhesive sheet wherein the whole of the adhesive tape (including all components such as the pressure-sensitive adhesive layer, support, and release liner) has a biomass degree of 25% or more such that the whole of the resulting tape is environmentally compatible or friendly to the global environment (paragraph [0080]). The biomass degree of Tanaka is construed to encompass the biomass-derived carbon amount recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the pressure-sensitive adhesive sheet of Jozuka has the biomass content 
	Therefore, it would have been obvious to combine Tanaka with Jozuka to obtain the invention as specified by the instant claims.

Regarding instant claim 9, the prior art combination is silent with regard to a halogen content necessary for the disclosed structures to perform their intended use. Therefore, the scope of the prior art is construed to encompass an embodiment that is free of halogens.

Regarding instant claim 10, Jozuka further discloses that the pressure-sensitive adhesive sheet is used for fixing parts of an electronic device (paragraph [0112]).

Regarding instant claim 11, Jozuka discloses that the pressure-sensitive adhesive layer is a combination of an acrylic polymer and a rubber-based polymer as the base polymer (paragraph [0047]).
	Jozuka further discloses that the pressure-sensitive adhesive composition contains an acrylic oligomer (paragraph [0070]), which is construed to be the acylic polymer capable of use in the combination of an acrylic polymer and rubber-based polymer used as the base polymer because acrylic oligomers are formed by polymerization (paragraph [0081]).
	Jozuka further discloses that the amount of acrylic oligomer is less than 50 parts by weight (paragraph [0082]), wherein the scope of such a disclosure is construed to be 
	Further, as cited above, Tanaka discloses that a pressure-sensitive adhesive includes any various adhesives including acrylic pressure-sensitive adhesives and natural rubber (paragraph [0022]), wherein natural rubber is preferred because it is a plant-derived raw material and the use of it can increase the biomass degree (paragraph [0039]).

Regarding instant claims 15-16, Jozuka further discloses that the pressure-sensitive adhesive sheet is a base-less double-sided pressure-sensitive adhesive sheet consisting only of a pressure-sensitive adhesive layer (paragraph [0016]).

Regarding instant claim 17, Jozuka further discloses that a release liner protects at least one surface of the pressure-sensitive adhesive sheet (paragraph [0016]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jozuka in view of Tanaka as applied to claim 1 above, and further in view of Okada et al. (US Patent Application Publication No. US 2014/0213716 A1) (Okada).

Regarding instant claim 6, Jozuka in view of Tanaka discloses a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive composition 
	Jozuka in view of Tanaka does not explicitly disclose the specific peel strength of the pressure-sensitive adhesive composition.
	However, Okada discloses a double-faced PSA sheet used for fastening electric/electronic components (paragraph [0160]). Okada discloses that the PSA composition exhibits excellent adhesive properties (e.g., adhesive strength) (paragraph [0017]). Okada further discloses that the PSA composition comprises two or more species of rubbery polymers inclusive of acrylic polymers and natural rubbers (paragraph [0105]). Okada further discloses that the PSA sheet has a 180º peel strength of 10 N/20 mm or greater when measured by pressure-bonding the PSA sheet to a surface of a stainless steel plate (paragraph [0128]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the pressure-sensitive adhesive composition of Jozuka in view of Tanaka such that it has a 180º peel strength of 10 N/20 mm as prescribed by Okada. The motivation for doing so would have been that acrylic- and natural rubber-based pressure-sensitive adhesives having such a peel strength exhibit excellent adhesive properties when used for fastening electric/electronic components.
	Therefore, it would have been obvious to combine Okada with Jozuka in view of Tanaka to obtain the invention as specified by the instant claim.

Regarding instant claim 9, Jozuka in view of Tanaka are silent with a necessary halogen-containing component; therefore, Jozuka in view of Tanaka are construed to encompass, necessarily, an embodied pressure-sensitive adhesive sheet that is free from halogens.
	Alternatively, Jozuka in view of Tanaka does not explicitly disclose that the pressure-sensitive adhesive sheet is free of halogens.
	However, Okada discloses that, from the standpoint of preventing corrosion of metal, etc., a double-faced PSA sheet is preferably free of halogens; furthermore, the exclusion of halogens is preferable from the standpoint of reducing environmental stress since the generation of halogen-containing gas during incineration is suppressed (paragraph [0160]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the pressure-sensitive adhesive sheet of Jozuka in view of Tanaka is halogen-free as prescribed by Okada. The motivation for doing so would have been to prevent corrosion and to reduce the environmental impact of the produced adhesive sheet.
	Therefore, it would have been obvious to combine Okada with Jozuka in view of Tanaka to obtain the invention as specified by the instant claims.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jozuka in view of Tanaka as applied to claim 1 above, and further in view of Yatagai et al. (US Patent Application Publication No. US 2007/0167546 A1) (Yatagai).

Regarding instant claims 12-14, Jozuka in view of Tanaka discloses the pressure-sensitive adhesive sheet comprising a natural rubber-based pressure-sensitive adhesive as cited above.
	Jozuka in view of Tanaka does not explicitly disclose that the base polymer of the natural rubber-based pressure-sensitive adhesive comprises a specific modified natural rubber in combination with a natural rubber in a specified amount.
	However, Yatagai discloses aqueous pressure-sensitive adhesives using rubber-based latex offer substantial benefits over solvent-type based rubber adhesives, specifically in terms of environmental protection, resource saving, and safety and health concerns (paragraph [0004]).
	Yatagai further discloses that pressure-sensitive adhesive compositions comprising a rubber-based latex and a tackifier resin emulsion, wherein examples of rubber-based latex are inclusive of natural rubber latex (paragraphs [0029-0030]). Yatagai further discloses that natural rubber latex comprises a mixture of an unmodified natural rubber latex and an acrylic modified natural rubber latex in view of increasing unwinding force to render binding workability favorable (paragraph [0032]).
	Yatagai further discloses that the proportion in weight ratio of unmodified natural rubber latex and acrylic modified natural latex is preferably in the range of 0:100 to 100:0 (paragraph [0032]), which is inclusive of the range recited by claim 14; however, prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to replace the natural rubber of Jozuka in view of Tanaka with the combination unmodified natural rubber latex and acrylic modified natural latex of Yatagai. The motivation for doing so would have been that such a mixture, in an aqueous form, offers substantial benefits inclusive of environmental protection, resource saving, and safety and health concerns. Furthermore, the specific combination of natural rubber latex and acrylic modified latex offers increased unwinding force to render binding workability favorable.
	Therefore, it would have been obvious to combine Yatagai with Jozuka in view of Tanaka to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are altered to address the newly added limitations. Applicant’s arguments regarding the prior art rejections of record, however, are unpersuasive.
Applicant contends that a prima facie case of obviousness has not been established for several reasons. First, Applicant contends that the prior art, specifically, Jozuka, does not teach or suggest a pressure-sensitive adhesive sheet having a shear bonding strength of 1.8 MPa or greater. Applicant relents that while Jozuka teaches that the PSA sheet may have a shear adhesive strength of 1.2 MPa or more (at paragraph [0018]), the highest shear adhesive strength shown in the examples of Jozuka is only 
	Applicant’s arguments as to the shear adhesive strength disclosed by Jozuka are unpersuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123(II). In the instant case, while the examples of Jozuka illustrate a maximum shear adhesive strength of 1.3 MPa, the Examples, or lack thereof, do not constitute a teaching away from the broader disclosure of a shear adhesive strength of 0.5 MPa or more (i.e., inclusive of the claimed range). Furthermore, Jozuka positively discloses at paragraph [0018] that the upper limit of the shear adhesive force is not particularly limited; however, it is preferable that the shear adhesive force is less than 5 MPa in order to optimize tensile removal and prevent the formation of adhesive residue upon removal.

Applicant further contends that the claimed shear bonding strength of 1.8 MPa or greater is critical to the claimed invention. Specifically, Applicant points to the data presented in their original disclosure wherein Examples 1-13 and 15-18 are within the scope of the invention (i.e., has the requisite shear bonding strength). Applicant then points to Example 14, which has a shear bonding strength less than that of the claims (i.e., 1.6 MPa), and argues that when the shear bonding strength is less than 1.8 MPa, the composition is insufficient to exhibit adherend holding properties due to low resistance to a force that acts to slide bonding surfaces at their interface.
Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP §716.02(b). In the instant case, Applicant merely cites the Examples and points to Example 14 as having a shear adhesive strength that falls outside the claimed range. The data on which Applicant relies, however, does not fully support Applicant’s conclusion that Example 14 exhibits insufficient adherend holding properties.
	Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). In the instant case, the data upon which Applicant relies, while encompassed by the scope of the claims, is much narrower in scope, and it is not readily apparent that the Examples are illustrative of the entirety of the claimed scope. In other words, the data upon which Applicant relies are drawn to very specific adhesive compositions comprising specific components in specific amounts, whereas the claims are drawn to any natural rubber-based pressure sensitive adhesive having a minimum content of acrylic monomers. Therefore, it is not readily clear that the criticality alleged by Applicant’s is found over the entire scope of the claims.


Applicant further argues that claim 1, as amended, recites the method of determining the claimed shear bonding strength. Applicant contends that it is apparent from the language, that the claimed shear bonding strength is measured by a method that is different than that of Jozuka. Applicant concludes that it would not have been obvious for one of ordinary skill in the art to expect the claimed shear bonding strength due to different testing methods.
	Applicant’s argument is unpersuasive. As discussed in the new grounds of rejection, while there is no disclosure in the prior art combination that the shear bonding strength is measured by the process recited in the claim, absent evidence of criticality regarding how the shear bonding strength is measured and given that the shear adhesive force of the prior art combination overlaps the range presently claimed, it is the Examiner's position that the prior art combination meets the requirement of the instant claim. Furthermore, as Applicant points out, at paragraph [0019]) of Jozuka, a method of measuring shear adhesive strength is outlined that differs in at least adherend area and tensile speed; however, many of the other measurement 

Applicant further contends that the prior art fails to obviate the limitation that the pressure-sensitive adhesive comprises a base polymer in which 20% by weight or more of all repeat units in the base polymer is derived from an acrylic monomer. Applicant contends that the Office action cites an acrylic oligomer having the requisite acrylic monomer content, and that said acrylic oligomer is not a base polymer.
	Applicant’s argument is unpersuasive. As discussed above, Jozuka discloses that the pressure-sensitive adhesive layer is a combination of an acrylic polymer and a rubber-based polymer as the base polymer (paragraph [0047]). Jozuka further discloses that the pressure-sensitive adhesive composition contains an acrylic oligomer (paragraph [0070]), which is construed to be the acrylic polymer capable of use in the combination of an acrylic polymer and rubber-based polymer used as the base polymer because acrylic oligomers are formed by polymerization (paragraph [0081]). Therefore, the while explicitly an oligomer, the acrylic oligomer touted by Jozuka is also a polymer, given that it is formed by polymerization; therefore, the combination of a rubber-based adhesive and an acrylic oligomer is construed to be a base polymer comprising the combination of an acrylic polymer and a rubber-based polymer. Furthermore, given the 

Applicant further traverses the reliance on the Okada reference in the rejection of claims 6 and 9. Other than arguing that Okada does not cure the deficiencies of Jozuka in view of Tanaka, which have been addressed above, Applicant contends that it would not have been obvious to use the teachings of Okada to render obvious to the claimed 180º peel strength. Specifically, Applicant contends that in view of the inseparable relationship between adhesive strengths and PSAs, the application of Okada’s 180º peel strength to Jozuka would mean that Jozuka’s PSA is replaced by Okada’s PSA, and that in such a case, Jozuka modified by Okada would not satisfy the shear adhesive strength and 180º peel strength at the same time.
	Applicant’s argument is unpersuasive. The construction of the prior art is to not simply replace the PSA composition of Jozuka with that of Okada, but to select an embodiment within the scope of Jozuka in view of Takada that has the 180º peel strength touted by Okada because such a 180º peel strength is readily recognized in the art as beneficial for fastening electric/electronic components. One of ordinary skill in the art would readily conclude that the combination of Jozuka in view of Takada would necessarily encompass an embodiment wherein the pressure-sensitive adhesive composition has the touted 180º peel strength because the composition of the prior art is substantially identical to that of the claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Applicant further contends that it would not have been obvious to modify Jozuka and Tanaka based on Okada because Okada is drawn to a conductive PSA sheet exhibiting excellent adhesive properties that comprises a block copolymer. Applicant argues that since Jozuka does not disclose a conductive PSA sheet comprising a block copolymer, it would not be obvious to modify Jozuka and Tanaka based on Okada.
	Applicant’s argument is unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the construction of the prior art combination is not to replace the adhesive of Jozuka in view of Tanaka with that of Okada, or even to impart conductive properties. Instead, one of ordinary skill in the art would be motivated by the teachings of Okada (i.e., that a 180º peel strength is desirable when formulating an adhesive for fastening electric/electronic components) 

Applicant further argues the patentability of new claims 11-17. First, Applicant merely states that Jozuka does not teach the specific features of claims 11-14; however, such features are addressed in the prior art rejections above. Second, Applicant contends that Jozuka does not disclose a substrate-free double-faced pressure-sensitive adhesive sheet as required by claims 15-17. However, as cited in the rejection of claims 15-17, above, Jozuka explicitly discloses a base-less double-sided pressure-sensitive adhesive sheet.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            
/Thomas A Mangohig/Examiner, Art Unit 1788                                                                                                                                                                                                        02/23/2022